Citation Nr: 0920146	
Decision Date: 05/29/09    Archive Date: 06/08/09

DOCKET NO.  04-17 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for left 
orchiectomy (loss of left testicle).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Muhlfeld, Associate Counsel




REMAND

The Veteran had active military service from July 1960 to 
July 1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000. See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2008).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).

In June 2008, the Court vacated and remanded the July 2007 
Board decision for compliance with instructions contained in 
a May 2008 Joint Motion for Remand (Motion).  In that Motion, 
the parties observed that the Board had acknowledged in its 
July 2007 decision that the Veteran informed the RO of 
treatment he had received at the Fransen-Kulb-Chalian Urology 
Group.  In a July 2003 letter, the Veteran was notified that 
the RO had requested the relevant records from the Fransen-
Kulb-Chalian Urology Group, and the Veteran was asked to send 
to the RO any such records or other information in his 
possession.  A subsequent response from the Fransen-Kulb-
Chalian Urology Group received in August 2003 revealed that 
records were only kept for seven years, implying that no 
records were available.  A December 2003 rating decision 
informed the Veteran that a letter dated in July 2003 was 
sent to the Fransen-Kulb-Chalian Urology Group requesting 
copies of treatment records; however an August 2003 response 
indicated that the records were only kept for 7 years.

In the Motion, the parties stated that VA provided 
insufficient notification under 38 C.F.R. § 3.159(e) prior to 
reaching its decision.  In summary, the Motion indicated that 
the RO failed to properly describe further action VA would 
take in regard to the Veteran's claim in light of the 
unavailable records.  Specifically, the parties noted that 
under 38 C.F.R. § 3.159(e), if VA is unable to obtain all 
relevant records after making reasonable efforts, it must 
provide notification to the Veteran, including identification 
of the records unable to be obtained, an explanation of the 
efforts that VA made to obtain those records, and a 
description of any further action to be taken with respect to 
the claim, including but not limited to, notice that VA will 
decide the claim based on the evidence of record unless the 
Veteran submits the records VA was unable to obtain.  Lastly, 
the Motion indicated that VA failed to inform the Veteran 
that he was ultimately responsible for providing any evidence 
found by the RO to be unavailable.  Therefore, the Board was 
found to be in error for not properly ensuring notification 
to the Veteran and his representative of the unavailability 
of the Fransen-Kulb-Chalian Urology Group records.

The Motion specifically instructs VA to provide proper and 
complete notice to the Veteran in compliance with 38 C.F.R. § 
3.159(e)(1) and to allow the Veteran the opportunity to 
submit additional evidence and argument on the question at 
issue.  As such, the Board finds it has no choice but to 
remand this claim and direct the agency of original 
jurisdiction (AOJ) to inform the Veteran of the 
unavailability of the Fransen-Kulb-Chalian Urology Group 
records, per 38 C.F.R. § 3.159(e), and notify him of all 
further actions to be undertaken by VA in regard to his 
claim.

Accordingly, the appellant's case is REMANDED to the AOJ for 
the following actions:

1.  The AOJ must send the Veteran a 
notice letter specifically complying with 
38 C.F.R. § 3.159(e)(1), notifying him of 
VA's inability to obtain records from the 
Fransen-Kulb-Chalian Urology Group 
concerning his treatment there in 1998.  
The letter must clearly identify the 
records that were unable to be obtained, 
include an explanation of the efforts 
that VA made to obtain those records, and 
specifically inform the Veteran of what 
action VA will take, including, but not 
limited to, notice that VA will decide 
the claim based on the evidence of record 
unless the claimant submits the records 
VA was unable to obtain.  The letter must 
further notify the Veteran that he is 
ultimately responsible for providing any 
evidence identified as unavailable by VA.

The Veteran must be provided with 
sufficient time to provide a response or 
submit any such identified evidence, and 
the AOJ must request that the Veteran 
inform VA if he is unable to procure such 
evidence.

2.  After giving the Veteran opportunity 
to respond, and after undertaking any 
other development deemed appropriate, the 
issue on appeal should be re-adjudicated 
in light of all pertinent evidence and 
legal authority.  If the benefit sought 
is not granted, the Veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2008).

